Citation Nr: 0513816	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-35 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, wherein the RO denied entitlement to 
service connection for bilateral hearing loss. 

In a December 2002 statement to the RO, the veteran raised 
the issue of entitlement to service connection for a 
bilateral leg disability, claimed as cramping and pain in the 
legs, as secondary to service-connected lumbosacral strain 
with bilateral leg weakness.  As this issue has not been 
developed for appellate consideration, it is referred to the 
RO for appropriate action. 

In February 2005, the veteran testified before the Board 
sitting at the RO in St. Paul, Minnesota.  A copy of the 
hearing transcript has been associated with the claims file. 

The veteran's current claims for service connection for right 
and left ear hearing loss are not his first such claims.  In 
this regard, by an October 1996 rating decision the RO denied 
service connection for bilateral hearing loss.  Thus, the 
Board must initially determine whether new and material 
evidence has been submitted to reopen the veteran's claims 
for service connection for right and left ear hearing loss.  
38 U.S.C.A. § 5102 (West 2002); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir 1996).  

(The decision below addresses the issue of whether a 
previously denied claim of service connection for right ear 
hearing loss should be reopened.  Consideration of the 
underlying question of entitlement to service connection for 
right ear hearing loss and whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for left ear hearing loss are deferred 
pending completion of the evidentiary development requested 
in the remand that follows the decision below.)


FINDINGS OF FACT

1.  By an October 1996 rating action, the RO denied the 
appellant's claim of entitlement to service connection for 
bilateral hearing loss.  He did not initiate an appeal.

2.  Evidence added to the record since the 1996 rating 
decision, when viewed in conjunction with the evidence 
previously of record, is not cumulative; it bears directly 
and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
underlying claim for service connection for right ear hearing 
loss.  


CONCLUSIONS OF LAW

1.  An October 1996 rating decision wherein the RO denied a 
claim of entitlement to service connection for bilateral 
hearing loss is final.  38 U.S.C.A. § 7105 (West 2002);  
38 C.F.R. §§ 20.200, 20.302, 20.1103 (1996).  

2.  Evidence received since the October 1996 decision is new 
and material; the claim for service connection for right ear 
hearing loss is reopened.  
38 U.S.C.A. §§  5103, 5103A, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that he has hearing loss as a result of 
working in loud places (i.e., the jet line) as a plumber 
during his service with the United States Air Force.  In 
addition, he maintains that he was exposed to acoustic trauma 
on the firing range and that he was not provided any ear 
protection. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  In 
addition, certain chronic diseases, including organic 
diseases of the nervous system, such as sensorineural hearing 
loss, shall be presumed to have been incurred during service 
if they become manifest to a compensable degree within one 
year following separation from qualifying service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385 (2004).

Once a VA rating decision addressing a claim becomes final, 
new and material evidence is required to reopen the claim.  
"[I]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
(The definition of "new and material" evidence has been 
changed, but the new definition applies only to claims filed 
on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 29, 
2001).  The veteran's claim to reopen was filed at the RO in 
January 2001).  

The appellant's original claim of entitlement to service 
connection for bilateral hearing loss was denied by the RO in 
an October 1996 rating decision on the basis that there was 
no evidence that any currently diagnosed hearing loss was 
etiologically related to service or was manifested to a 
compensable degree within a year of discharge.  No appeal was 
taken from the October 1996 rating determination.  As such, 
it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (1996).  

The evidence of record prior to the October 1996 rating 
decision includes the veteran's service medical records.  A 
May 1958 enlistment examination reflects than the veteran's 
ears were found to have been "normal" at service entrance.  
The veteran scored 15/15 on whispered and spoken voice 
testing.  An audiological evaluation was performed in April 
1962.  The results of that examination show the pure tone 
thresholds, in decibels, were as follows (the original 
results were reported in ASA units, and have been converted 
here to ISO (ANSI) units in order to conform with current 
practice):  Pure tone air conduction threshold levels in the 
right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 
as follows: 10, 5, 10, 10, and 10 decibels.  In the left ear 
for the same frequencies, he had pure tone air conduction 
threshold levels of 10, 5, 10, 10, and 10 decibels.  In 
January 1964, the veteran was seen in sick call on several 
occasions for complaints of aching in both ears.  He was 
diagnosed as having acute pharyngitis.  Upon evaluation for 
separation from service in May 1966, the veteran's ears were 
found to have been "normal."  An audiological evaluation 
was performed in May 1966.  A review of that report reflects 
that the veteran had worked in a power plant for the previous 
three to five months.  He indicated that he wore elastic ear 
protection.  The veteran related that he had previous noise 
exposure from basic training, hunting and target practice.  
The results of that examination show the pure tone 
thresholds, in decibels, were as follows (the original 
results were reported in ASA units, and have been converted 
here to ISO (ANSI) units in order to conform with current 
practice):  Pure tone air conduction threshold levels in the 
right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 
as follows: 25, 15, 20, 25, and 15 decibels.  In the left ear 
for the same frequencies, he had pure tone air conduction 
threshold levels of 25, 15, 20, 20, and 15 decibels.  The 
examining physician indicated that in referring to his 
hearing loss, the veteran stated that, "everybody has to 
shout at him."  The examiner related that there was no 
evidence of hearing loss upon examination. 

Also of record at the time of the RO's October 1996 decision 
were private and VA treatment records, dating from 1983 to 
1996, reflecting that the first evidence of hearing loss for 
VA compensation purposes was upon VA evaluation in August 
1996.  Upon examination, the veteran reported that he did not 
hear well from the left ear.  The examiner noted that there 
was no history of incidence while in the service to explain 
the veteran's left ear hearing loss.  A diagnosis of mild-
moderate sensorineural hearing loss in the left ear with 
normal speech and very mild high frequency sensorineural 
hearing loss in the right ear with normal speech was entered.  
The examiner concluded that there was no incidence or 
conditions while in service to related to the veteran's 
present hearing loss. 

Evidence added to the record since the October 1996 rating 
decision includes, but is not limited to, a VA ear, nose and 
throat examination report, dated in November 2001, reflecting 
that the veteran served in the "Navy" and experienced 
significant noise exposure while working in the engine room 
of ships.  After an audiological evaluation, the VA examiner 
concluded that, given the veteran's history of significant 
noise exposure while in active duty, his hearing loss on the 
right side could be explained and was at least as likely as 
not exacerbated by the in-service noise exposure.  The Board 
finds the opinion of the VA examiner in November 2001, to be 
new and material.  The opinion is "new" because it was not 
previously of record at that the time of the October 1996 
rating decision, and it is not cumulative.  It is "material" 
because it is probative of the issue at hand, which is 
whether the appellant's current right ear hearing loss is 
related to in-service noise exposure.

Accordingly, the appellant's claim of service connection for 
right ear hearing loss is reopened.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for right ear 
hearing loss; the appeal, to this extent only, is granted.


REMAND

Right Ear Hearing Loss

In view of the Board's decision reopening the appellant's 
claim for service connection for right ear hearing loss, 
further development of the medical evidence is required prior 
to consideration of the underlying question of service 
connection.  A review of the November 2001 VA examiner's 
opinion reflects that it was based upon medical history as 
reported by the appellant and not an objective review of the 
claims file.  For example, the examiner noted that the 
veteran worked in the "Navy" when he was in the United 
States Air Force.  In this regard, the Board is not bound to 
accept medical opinions that are based on history supplied by 
the veteran, where that history is unsupported by the medical 
evidence.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460-461 (1993).  

In contrast, in November 2001, a VA audiologist, who 
indicated that he had reviewed the claims file, concluded 
that given normal audiometrics at discharge, the veteran's 
current hearing loss was not likely related to his military 
service.  The Board notes that a January 2002 VA opinion is 
of record and indicated that, VA could not, with certainty 
(or any degree of confidence), claim that the noise exposure 
occurred during active duty in the Navy working in the engine 
room of ships or in the Air Force working as a plumber.  
However, it is unclear whether a VA physician, audiologist or 
other medical personnel wrote the opinion.  Thus, in light of 
the conflicting VA opinions regarding the etiology of the 
veteran's right ear hearing loss, the Board is of the opinion 
that a VA examination, as specified in greater detail below, 
should be performed. 

In addition, the veteran indicated in a January 2001 
statement to the RO, that he had received treatment for his 
hearing loss at the Loma Linda, California, VA Medical Center 
(VAMC).  These records are not contained in the claims file.  
As for VA's obligation to secure the aforementioned records, 
it should be pointed out that VA adjudicators are charged 
with constructive notice of documents generated by VA whether 
in the claims file or not.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  In this regard, the Board notes that, 
because of the need to ensure that all potentially relevant 
VA records are made part of the claims file, a remand is 
necessary.  

Left Ear Hearing Loss-New and Material Evidence 

In this case, a claim of entitlement to service connection 
for left ear hearing loss was previously considered by the RO 
in October 1996.  The veteran was notified of the RO's denial 
of his claim that month, but he did not initiate an appeal 
within the time period allowed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302 (1996).  This prior decision therefore 
became final.  Id.  

The Board notes that the RO has not informed the veteran of 
the provisions of 38 C.F.R. § 3.156 in effect prior to August 
29, 2001, in either letters sent to the veteran from the RO 
in April and August 2001 or in the November 2003 statement of 
the case.  The RO appears to have reopened the claim for 
service connection for left ear hearing loss when it issued 
the November 2003 statement of the case, but the Board must 
nevertheless address this question anew.  This is so because 
it determines the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  
Barnett, 83 F.3d at 1383.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  To ensure that the veteran is aware of what 
is required of him to reopen his previously denied claim for 
service connection for left ear hearing loss, a remand is 
required.  Without this notice to the veteran, the Board can 
not be assured that he has been given an opportunity to argue 
his case and present evidence that might serve to reopen his 
claim of entitlement to service connection for left ear 
hearing loss.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2004).  The veteran should be 
specifically told of the information 
or evidence he should submit and of 
the information or evidence that VA 
will obtain, if any, that would be 
considered new and material evidence 
to reopen his claim of entitlement 
to left ear hearing loss.  As part 
of this notice and because the 
veteran's application to reopen his 
claim was received in January 2001, 
prior to amendments made to section 
3.156(a) of VA regulations, the 
veteran should be instructed 
specifically that it is his 
obligation to submit new and 
material evidence as defined by 
38 C.F.R. § 3.156(a) (2001), and he 
should be provided notice of the 
provisions of section 3.156(a) prior 
to its amendment effective in August 
2001.  38 U.S.C.A. § 5103(a) (West 
2002).  The veteran should be asked 
to submit all pertinent information 
or evidence in his possession.  
38 C.F.R. § 3.159 (2004).  

2.  The RO should ask the veteran to 
identify all VA and non-VA health 
care providers where he has received 
treatment or evaluation for hearing 
loss since service discharge in June 
1966, to specifically include all 
treatment reports from the Loma 
Linda, California, VAMC.  The RO 
should ensure that all pertinent 
records of private or VA treatment 
are procured for review.  The RO 
should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 
38 C.F.R. § 3.159 (2004).  If 
records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, 
explain the efforts taken to obtain 
them, and describe further action to 
be taken.

3.  The RO should also schedule the 
veteran for a VA audiological 
examination, with audiometric 
studies, to determine if the veteran 
currently has any hearing loss 
attributable to military service.  
The claims file, with any evidence 
obtained pursuant to the requests 
above, must be reviewed by the 
examiner in conjunction with the 
examination.  Test results necessary 
to apply 38 C.F.R. § 3.385 (2004) 
should be obtained.  The veteran's 
history (including a complete 
history of the veteran's employment 
since discharge from service to the 
present), current complaints, 
medical records (including service 
medical records) and examination 
findings must be considered in 
detail by the examiner.  The 
examiner should provide an opinion 
as to the medical probability that 
the veteran's hearing loss is 
traceable to military service.  If 
the examiner provides an opinion 
that is contrary to the opinions 
provided by the VA examiner and 
audiologist in November 2001, then 
the examiner should point to 
specific findings and medical 
authority to explain why his or her 
opinion differs.  A complete 
rationale for all opinions should be 
provided.

4.  After undertaking any 
development deemed appropriate in 
addition to that specified above, 
the RO should adjudicate the issue 
of entitlement to service connection 
for right ear hearing loss and re-
adjudicate the issue of whether new 
and material evidence has been 
received to reopen a claim of 
entitlement to service connection 
for left ear hearing loss.  If any 
of the benefits sought is not 
granted, the veteran should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  With regards to the 
issue of whether a previously denied 
claim for service connection for 
left ear hearing loss should be 
reopened, the supplemental statement 
of the case should make it clear to 
the veteran that the provisions of 
38 C.F.R. § 3.156 (2001) apply 
because his claim to reopen was 
filed before August 29, 2001.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).  



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


